Case 1:16-cv-00671-RM-NRN Document 296-18 Filed 05/10/19 USDC Colorado Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

    Civil Case No. 16-cv-00671-RM-NRN
    Consolidated for Settlement Approval with Civil Case No. 17-cv-01602-RM-NRN

    ISABEL VALVERDE ET AL.,

              Plaintiffs,
    v.

    XCLUSIVE STAFFING, INC., ET AL,

              Defendants.


         ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF PROPOSED
        CLASS AND COLLECTIVE ACTION SETTLEMENT AGREEMENT, ECF DOC. 296


              THE COURT, having considered the Motion for Preliminary Approval of Proposed Class

    and Collective Action Settlement Agreement (ECF Doc. 296) submitted by Plaintiffs Isabel

    Valverde, Jose Trejo, Marisol Trejo, Vilma de Jesus Alvarenga Carranza Obdulia Julie Cortez

    (hereinafter, “Plaintiffs”),1 the facts, and the law, hereby finds and ORDERS as follows:

    1. The Motion is GRANTED.

    2. The Court finds that the Settlement (ECF Doc. 296-1) is within the range of reasonableness,

          and therefore justifies the issuance of notice to the classes and the setting of a final approval

          and fairness hearing.

    3. The Settlement is therefore preliminarily approved, subject to final approval.

    4. For settlement purposes only, the Court certifies the following classes pursuant to Fed. R.

          Civ. P. 23(b)(3):

          a. The Fed. R. Civ. P. 23 Class:



    1   Plaintiff Maria Simon does not join the Motion.
Case 1:16-cv-00671-RM-NRN Document 296-18 Filed 05/10/19 USDC Colorado Page 2 of 4




           ALL CURRENT AND FORMER HOURLY EMPLOYEES OF XCLUSIVE STAFFING,
           INC., XCLUSIVE STAFFING OF COLORADO, LLC, OR ANY OF THEIR
           AFFILIATES, WHO WORKED AT ONE OF THEIR CLIENTS’ COLORADO
           LOCATIONS (EXCEPT SKY RIDGE MEDICAL CENTER HCA-HEALTHONE LLC)
           AND WERE EMPLOYED ON OR AFTER MARCH 22, 2013 AND UP TO AND
           INCLUDING FEBRUARY 3, 2019.

       b. The $3 Deduction Subclass:

           ALL CURRENT AND FORMER HOURLY EMPLOYEES OF XCLUSIVE STAFFING,
           INC., XCLUSIVE STAFFING OF COLORADO, LLC, OR ANY OF THEIR
           AFFILIATES, WHO WORKED AT ONE OF THEIR CLIENTS’ COLORADO
           LOCATIONS (EXCEPT SKY RIDGE MEDICAL CENTER HCA-HEALTHONE LLC)
           AND WERE EMPLOYED ON OR AFTER MARCH 22, 2013 AND UP TO AND
           INCLUDING JULY 1, 2016.
    5. Plaintiffs Isabel Valverde, Jose Trejo, Marisol Trejo, Vilma de Jesus Alvarenga Carranza

       Obdulia Julie Cortez are hereby approved as class representatives.

    6. Plaintiffs’ counsel, Alexander Hood and David Seligman, are hereby approved as class

       counsel.

    7. Optime Administration, LLC is hereby approved as the Class Administrator.

    8. The following class is hereby conditionally certified pursuant to 29 U.S.C. § 216(b) (the

       “FLSA Class”):

           ALL CURRENT AND FORMER HOURLY EMPLOYEES OF XCLUSIVE STAFFING,
           INC., XCLUSIVE STAFFING OF COLORADO, LLC, OR ANY OF THEIR
           AFFILIATES, WHO WORKED AT ONE OF THEIR CLIENTS’ COLORADO
           LOCATIONS (EXCEPT SKY RIDGE MEDICAL CENTER HCA-HEALTHONE LLC)
           AND WERE EMPLOYED ON OR AFTER MARCH 22, 2013 AND UP TO AND
           INCLUDING FEBRUARY 3, 2019.

    9. The notices, claim forms, and opt-out forms attached to the Motion are hereby approved. See

       ECF Docs. 296-3 (notice for mailing, text, and delivery with pay envelopes), 296-4 (notice

       for publication), 296-5 (claim form), 296-6 (opt-out form).

    10. The proposed form of notice is approved, i.e., notice by mail, delivery with pay checks to

       current employees, text message, and publication as described in the Motion.
Case 1:16-cv-00671-RM-NRN Document 296-18 Filed 05/10/19 USDC Colorado Page 3 of 4




    11. With respect to notice by text message, the Court hereby orders that it proceed as follows. An

       initial text will be sent by the Class Administrator in English and Spanish to every class

       member for whom Defendants can provide a phone number stating as follows:

                   You may be a member of a class of individuals certified by a court to
                   receive wages in a settlement regarding work you did for Xclusive
                   Staffing. Go here to read about your rights: [INSERT URL].

    12. If there are any responses to the text message via a text message response from a class

       member, the Court authorizes the Class Administrator to manually send from an individual

       mobile phone a single reply in the same language, English or Spanish, as the response with

       the following language:

                   Thank you for the response. Please call or email the class administrator
                   with any questions at [INSERT TOLL FREE NUMBER] or [INSERT
                   EMAIL].

    13. The Court hereby sets the following schedule for the claims process, final approval, and

       disbursement of settlement funds:

     Names and contact information provided       Within 14 days of preliminary approval
     to Settlement Administrator by
     Defendants
     Notice distributed by mail and text          Within 35 days of preliminary approval
     Notice, claim form, and opt-out form         Next regular pay day after mailed notice
     distributed by Defendants with pay checks
     to current employees
     Notice published                             Within 35 days of preliminary approval
     Deadline for any objections or claims to     126 days after preliminary approval
     be submitted to the Class Administrator (a
     claim or objection will be considered
     submitted if it is postmarked or received
     by this date)
     Motion for final approval and dismissal      Within 147 days of preliminary approval
     filed with the court
     Plaintiffs’ counsel submits their petition   21 days prior to the final approval and
     for fees and costs                           fairness hearing
     Settlement administrator provides            21 days prior to the final approval and
     calculations of payments to all class        fairness hearing
     members and reports to parties’ counsel
Case 1:16-cv-00671-RM-NRN Document 296-18 Filed 05/10/19 USDC Colorado Page 4 of 4




     Final approval and fairness hearing         [SET BY COURT]
     Effective date                              As defined in paragraph 43 of the parties’
                                                 settlement agreement
     Distribution of settlement funds to class   Within 42 days of the Effective Date
     by Class Administrator



    Dated this _______ day of ___________, 2019.


                                                              BY THE COURT:


                                                              ________________
                                                              The Honorable Raymond P. Moore
                                                              United States District Judge
